                                                                                   19-80975-CRJ13
                                                                                                1
                       UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA - NORTHERN DIVISION

  In the Matter of:
   Bryan D. Cypret                        }      Case No: 19-80975-CRJ13
    SSN: XXX-XX-4416                      }
   Jennifer K. Cypret                     }
    SSN: XXX-XX-0317                      }
      DEBTOR(S).                          }



                                         ORDER
This matter came before the Court on Monday, August 19, 2019 10:00 AM, for a hearing on the
following:
     1) Confirmation Hearing
     2) RE: Doc #18; Objection to Confirmation of the Plan filed by TitleMax of Alabama, Inc.
Proper notice of the hearing was given and appearances were made by the following:
     John Zingarelli attorney for Bryan D. Cypret (Debtor)
     John Zingarelli attorney for Jennifer K. Cypret (Joint Debtor)
     Michele T. Hatcher (Trustee)


It is therefore ORDERED, ADJUDGED and DECREED that:

   The Objection to Confirmation of the Plan filed by TitleMax of Alabama, Inc. is OVERRULED
   for the reasons stated on the record.

Dated: 08/19/2019                                   /s/ CLIFTON R. JESSUP JR.
                                                    CLIFTON R. JESSUP JR.
                                                    United States Bankruptcy Judge




       Case 19-80975-CRJ13      Doc 55    Filed 08/19/19 Entered 08/19/19 14:30:38     Desc Main
                                         Document     Page 1 of 1
